Citation Nr: 0717426	
Decision Date: 06/11/07    Archive Date: 06/18/07

DOCKET NO.  03-18 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to special monthly dependency and indemnity 
compensation based on the need for aid and attendance.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from February 1943 to 
September 1944.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied entitlement to special monthly 
dependency and indemnity compensation based on the need for 
aid and attendance.  

In a March 2003 rating decision, the RO granted entitlement 
to special monthly dependency and indemnity compensation 
based on housebound status.  

In August 2004, the Board remanded the case for further 
evidentiary development.  The case has now been returned to 
the Board for appellate review.  


FINDINGS OF FACT

1.  The appellant has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.  

2.  The medical evidence does not show that the appellant is 
a resident in a nursing home; she is not blind; and she is 
not so helpless as to require the need for aid and assistance 
of another person on a regular basis.  




CONCLUSION OF LAW

The criteria for special monthly dependency and indemnity 
compensation based upon the need for regular aid and 
attendance have not been met.  38 U.S.C.A. §§ 1311, 5107 
(West 2002); 38 C.F.R. §§ 3.351, 3.352 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

In an April 2001 letter, issued prior to the decision on 
appeal, the RO provided notice to the appellant regarding 
what information and evidence is needed to substantiate the 
claim for entitlement to special monthly dependency and 
indemnity compensation based on the need for aid and 
attendance, what information and evidence is needed to 
substantiate a claim, as well as what information and 
evidence must be submitted by the appellant, what information 
and evidence will be obtained by VA.  In subsequent letters 
dated in August 2004 and October 2004, she was again advised 
of the division of responsibilities between the parties in 
obtaining evidence and she was advised to submit any evidence 
in her possession that supported her claim.  A supplemental 
letter advising the appellant of the evidence needed to 
establish a rating and effective date was issued in June 
2006.  The case was last readjudicated in February 2007.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
appellant's private treatment records, a VA examination 
report, and lay statements.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  She was an active participant in 
the claims process, submitting private medical reports and 
lay statements.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim, any 
question as to an appropriate evaluation or effective date to 
be assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Special monthly dependency and indemnity compensation is 
payable to a surviving spouse if the spouse is a patient in a 
nursing home; or is helpless or blind or so nearly helpless 
or blind as to need aid and attendance.  38 U.S.C.A. § 1311 
(West 2002); 38 C.F.R. § 3.351(a)(3) (2006).

Need for aid and attendance means helplessness or being so 
nearly helpless as to require the regular aid and attendance 
of another person.  An award of aid and attendance requires 
that the appellant be blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; or be a patient in a nursing home because of mental or 
physical incapacity; or generally to be so helpless as to be 
in need of the regular aid and attendance of another person.  
38 C.F.R. § 3.351(b) (2006).  

Relevant factors for consideration as to the need for aid and 
attendance are the inability of the claimant to dress or 
undress himself/herself or to keep himself/herself ordinarily 
clean and presentable; frequent need of adjustment of any 
special prosthetic or orthopedic appliances which, by reason 
of the particular disability, cannot be done without aid; 
inability of the claimant to feed himself/herself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
the hazards or dangers inherent in his/her daily environment.  
The term "bedridden" actually requires that the claimant 
remain in bed.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with the claimant's condition as a whole.  The 
evidence need only establish that the claimant is so helpless 
as to need regular aid and attendance, not constant need.  
Determinations that the claimant is so helpless as to need 
regular aid and attendance will not be based solely upon an 
opinion that the claimant's condition requires the veteran to 
be in bed.  They must be based on the actual requirement of 
personal assistance from others.  38 C.F.R. § 3.352(a) 
(2006).  The claimant must be unable to perform one of the 
enumerated disabling conditions, but the claimant's condition 
does not have to present all of the enumerated disabling 
conditions.  Turco v. Brown, 9 Vet. App. 222, 224 (1996).  

The medical evidence does not show that the appellant is a 
resident in a nursing home or that she has the visual 
deficits required by 38 C.F.R. § 3.351 to warrant the award 
of special monthly dependency and indemnity compensation 
based on the need for aid and attendance on either of those 
bases.  In order to receive the benefit, therefore, the 
evidence must show that she is so helpless as to require the 
regular aid and attendance of another person to attend to the 
activities of daily living and/or protect her from the 
hazards of her daily environment.  
However, based on the evidence of record, the Board finds 
that these requirements have not been met.  

Upon VA aid and attendance examination in December 2005, it 
was reported that the appellant was able to prepare her own 
meals and eat on her own.  She did not require aid for 
ambulation and she was able to leave her home.  She did not 
use any special prosthetic or orthopedic appliance that 
required the assistance of another to take on and off; and it 
was not shown that she was unable to dress herself or attend 
to the wants of nature.  She also was not shown to have 
physical or mental incapacity which required the assistance 
of another in order to protect herself from the hazards of 
her daily environment.  She did not experience daily 
dizziness or severe memory loss.  She only had occasional 
balance problems.  Finally, she was not shown to be 
bedridden.  Consequently, the Board concludes that the 
requirements of 38 C.F.R. § 3.352 have not been met.  

The Board acknowledges that the appellant's private 
physician, John D. Hamrick, M.D., stated in an April 2006 
letter that the appellant was no longer able to endure the 
physical activity of shopping due to complications of back 
surgery and arthritis; however, he did not conclude that she 
needed the regular aid and attendance of another person to 
attend to the activities of daily living while in her home.  
Moreover, in a February 2006 treatment note, Dr. Hamrick 
noted that the appellant had been involved in a motor vehicle 
accident and it appeared that she had been driving.  If the 
appellant is able to drive an automobile on her own, she 
clearly can attend to the activities of daily living while in 
her home.  The remainder of his treatment reports do not 
reflect that the appellant is helpless or so helpless as to 
require the regular aid and attendance of another person.  

The Board notes that in his May 2007 hearing memorandum, the 
appellant's representative asserts that the appellant meets 
the requirements for entitlement to special monthly 
dependency and indemnity compensation based on being 
housebound.  However, as noted in the Introduction above, 
this benefit was granted, effective July 15, 2002, in the 
March 2003 rating decision.  He further argues that Dr. 
Hamrick stated in an undated VA Form 21-4142 that the 
appellant used a cane, had difficulty with "ADL's", 
difficulty walking, and needed to pay for "home aid helper 
to stay in her home."  However, it does not appear that Dr. 
Hamrick, in fact, wrote this statement.  This document 
appears to have been completed by the appellant or her 
representative in connection with her request for her medical 
records from Dr. Hamrick in order the support her claim.  It 
is neither dated nor signed by Dr. Hamrick and it is 
completed in the same handwriting throughout.  Therefore, the 
Board finds that this document is insufficient to support a 
finding that the appellant requires the regular aid and 
attendance of another person.  

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim for 
special monthly dependency and indemnity compensation based 
on the need for aid and attendance, and the appeal must 
therefore be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Special monthly dependency and indemnity compensation based 
on the need for aid and attendance is denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


